Citation Nr: 1225611	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-28 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1975 to April 1995.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision by the RO which denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in April 2006.  The Board remanded the appeal for additional development in July 2007 and October 2009.  

In May 2011, the Board denied service connection for erectile dysfunction, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2012 joint motion for remand (JMR), the Court vacated the May 2011 Board decision and remanded the matter for compliance with the terms of the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  In the JMR, the parties agreed that the medical opinions from the two VA examinations conducted at the direction of Board remands in 2007 and 2009, were inadequate and that another examination should be undertaken to determine, if feasible, the etiology of the Veteran's erectile dysfunction (ED).  Accordingly, the Board finds that the appeal should be remanded for a comprehensive genitourinary examination.  

For the benefit of the VA examiner, the Veteran contends that his ED was caused by "shots" administered by the military prior to his deployment to Southwest Asia in 1990/91.  At a hearing before the undersigned in April 2006, the Veteran testified that his ED first started around 2003, and that he has been unable to achieve a full erection (for penetration) without ED medication.  

Historically, the Veteran's service treatment records (STRs), including his retirement examination in October 1994, were completely silent for any complaints, treatment, abnormalities, or diagnosis for any related genitourinary problems or ED.  

Private medical records showed that the Veteran was first treated for ED in June 2003, and that he was started on testosterone and given a trial of Viagra at that time.  In a subsequent report, dated in August 2003, the private physician reported the diagnoses as "organic erectile dysfunction" due to low testosterone level - "hyposomism", and "psychogenic erectile dysfunction."  However, in a subsequent letter, dated in April 2004, the private physician indicated that the Veteran's testosterone levels were within normal limits.  However, the physician did not offer any new theory or opinion as to the underlying cause of the Veteran's ED.  

As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be afforded a VA urological examination to determine the nature and etiology of his erectile dysfunction.  The claims folder should be made available to the examiner for review, and notation to the effect that this record review took place should be included in the report of the examiner.  All appropriate testing should be undertaken in connection with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's ED, first shown in 2003, is due to "shots" received prior to his deployment to Southwest Asian Theater in the early 1990's, or is otherwise related to service, including as a reaction to stress during service.  The examiner also should indicate if the Veteran has an undiagnosed illness manifested by ED.  

A detailed rationale is requested for any opinion rendered.  The examiner should address the particulars of this Veteran's medical history, including his service shot records and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  After the requested development has been completed, the RO should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

